Case 7:19-cv-09423-NSR-PED Document 22 a 05/08/20 Page 1 of 3

Bernard T. King Nolan J. Lafler One Penn Plaza, Suite 2601
Charles £, Blitman* Imani M. Shaw itm New York, NY 10119-2699
Jennifer A. Clark Krista M. Dean an .

Kenneth L Wagner Phone: 212.643.2672

Timothy A. Bauman Of Counsel . Attorneys and Counselors at Law Fax: 315.471.2623
Nathaniel G. Lambright Jules L. Smith

 

Syracuse * Rochester * New York « Albany

 

Daniel E. Kornfeld® Donald D. Oliver Kelly L. Cook, CEBS
Daniel R. Grice bklawyers.com Leslle A. DuMond, CEBS
Ginger B. LaChapelle® * Also admitted in MA Marlene G. Naistadt, MBA
Brian J. LaClair © also admitted In MO Rachel Stolar, CEBS
Bryan T. Arnault*? ® alse admitted in DC

. ae ** Also admitted in NI
Michael R. Daum a lee ene in PA May 8, 2020 Nathan H. Blitman

dekornfeld@bklawyers.com (1909-1990)
VIA ELECTRONIC FILING AND REGULAR MAIL

The Honorable Paul E. Davison
United States Magistrate Judge

300 Quarropas Street, Room 420
White Plains, New York 10601-4150

Re: Teamsters Local 456 Pension Fund, et al. v. K & D industries of NY,
LLC, and Kar! Bjorkland, individually,
Civil Action No.: 7:19-cv-09423 (NSR)

Dear Judge Davison:

This firm represents the Plaintiffs Teamsters Local 456 Funds and Westchester
Teamsters Local No. 456 concerning the above referenced case. In preparation for the
telephone conference scheduled for May 14, 2020 at 11:00 a.m., the following is a brief status
report concerning the outstanding discovery issues in this litigation.

By way of background, Plaintiffs commenced this civil action on October 11, 2019
seeking contributions, deductions, interest, liquidated damages, audit fees, attorneys’ fees, and
costs for multiemployer employee benefit plans [Docket No. 1]. See 29 U.S.C. §§1132(g)(2),
1145; Jaspan v. Glover Bottle Gas Corporation, 80 F.3d 38, 41 (2d Cir. 1996); fron Workers
District Council of Western New York and Vicinity Welfare and Pension Funds v. Hudson Steel
Fabricators and Erectors, Inc., 68 F.3d 1502, 1508 (2d Cir. 1995}; Huge v. Longs’ Hauling Co.,
inc., 590 F.2d 457, 460 (3d Cir. 1978). Importantly, the Fifth Cause of Action in the Complaint
seeks judgment for the additional contributions, deductions, and other amounts that are
determined to be due as a result of an audit or other discovery in the matter. See Central
States, Southeast and Southwest Areas Pension Fund v. Central Transport., Inc., 472 U.S. 559,
571 (1985); New York Teamsters Conference Pension and Retirement Fund v. Boening Bros. Inc.,
92 F.3d 127, 130-32 (2d Cir, 1996); Sinai Hospital v. Hospital Employees Benefit Fund, 697 F.2d
562, 567 (4th Cir. 1982); New York State Teamsters Health and Hospital Fund v. Silverline
Construction, Inc., 11 E.B.C. (BNA) 2371, 2373-75 (N.D.N.Y. 1989).

On December 11, 2019, Plaintiffs served their First Requests for Production of
Documents on Defendants. To summarize, the Requests seek the materials concerning the
contributions and other amounts owed by the employer as well as evidence concerning the
individual liability for Defendant Karl Bjorkland. With a letter dated January 13, 2020,
Defendants provided their written response with the disclosure of the responsive documents to
Case 7:19-cv-09423-NSR-PED Document 22 Filed 05/08/20 Page 2 of 3
Blitman&Kine
LLP

May 8, 2020
Page 2

occur as determined “at the Rule 26(f) conference.” In conversations with Defendants’ counsel,
Defendants agreed to disclose the responsive documents before the deposition of Mr.
Bjorkland, but Defendants have not agreed to a date for that deposition, yet.

In any event, on December 12, 2019, Plaintiffs auditors, Wagner & Zwerman LLP issued
their first report concerning the amounts owed by Defendants concerning work in covered
employment during the period July 1, 2016 through June 30, 2018. By letter dated January 9,
2020, Defendant’s Accountant William J. Gilroy objected to the audit report. In response,
Plaintiffs auditors offered to meet immediately with Mr. Gilroy to address his concerns and to
up-date the audit period through December 31, 2019. Eventually, Mr. Gilroy declined to meet
until February 18, 2020, and Defendants refused to disclose their books and records related to
work in covered employment on and after July 1, 2018.

Nonetheless, on March 9, 2020, Plaintiffs auditors revised their report to respond to
most of the objections from Mr. Gilroy. To summarize their findings {and setting aside for the
moment the issues of interest and other amounts owed), the auditors concluded that
Defendants owe $12,076.06 in contributions and deductions related to work in covered
employment during the period July 1, 2016 through June 30, 2018. | provided a copy of the
revised audit report to counsel for the Defendants on March 12, 2020 with a renewed request
that Defendants disclose the additional documents and information for work in covered
employment after July 1, 2018. To date, Defendants have still not disclosed the documents to
complete the audit or to prepare for Mr. Bjorkland’s deposition.

Throughout discussions with opposing counsel, | explained Plaintiffs’ intention to avoid
the expense and inconvenience of discovery and a motion for summary judgment, if possible.
However, Plaintiffs cannot settle this matter until they know what the employer owes them.
As a result, the parties are at a standstill because Defendants refuse to disclose the required
documents and information to the auditors. Defendants’ delays have prevented the parties
from making progress toward settlement or completing discovery, and we respectfully request
the District Court’s assistance in ending the impasse.

Thank you for your consideration of this status report.
Respectfully submitted,
BLITMAN & KING LLP
/s/ Daniel Kornfeld

Daniel Kornfeld
Case 7:19-cv-09423-NSR-PED Document 22 Filed 05/08/20 Page 3 of 3
Blitman& Kine
LLP

May 8, 2020
Page 3

DK/cls

cc: Andrew Mackle, Fund Administrator
Teamsters Local 456 Funds
160 South Central Ave.
Elmsford, New York 10523

Karin Arrospide, Esq.
50 Main Street, Suite 1000
White Plains, New York 10606

{B9146022 2)
